People v Sanon (2021 NY Slip Op 05233)





People v Sanon


2021 NY Slip Op 05233


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, TROUTMAN, BANNISTER, AND DEJOSEPH, JJ.


789 KA 17-00555

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vCAMORINSE P. SANON, DEFENDANT-APPELLANT. 


JEFFREY WICKS, PLLC, ROCHESTER (JEFFREY WICKS OF COUNSEL), FOR DEFENDANT-APPELLANT. 
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (KAYLAN PORTER OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (Christopher S. Ciaccio, J.), rendered November 3, 2016. The judgment convicted defendant upon a jury verdict of criminal possession of a weapon in the second degree (two counts) and assault in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of, inter alia, two counts of criminal possession of a weapon in the second degree (Penal Law § 265.03 [1] [b]; [3]). Contrary to defendant's contention, we conclude that he received effective assistance of counsel (see People v Ramsaran, 29 NY3d 1070, 1070-1071 [2017]; cf. People v Wright, 25 NY3d 769, 771 [2015]). We have reviewed defendant's remaining contentions and conclude that none requires reversal or modification of the judgment.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court